Phillips,
dissenting: The will of this decedent made certain devises and bequests, among them bequests of $250 per month to each of two sisters. One of these sisters-was the mother and the other was the aunt of the petitioner in this proceeding. Petitioner was also the residuary legatee.
The probate court having jurisdiction over the administration of the affairs of the decedent entered a decree in which it found that all devises and legacies had been paid, and adjudged that the residuary estate remaining in the hands of this petitioner be set over to him and his absolute title thereto ratified and confirmed against the claims of all persons whomsoever. JSTo contrary showing having been made, we must assume that the court had jurisdiction to make this decree. This decree states that all legacies have been paid. The record before us is silent as to the manner in which the legacies to the two sisters were paid. It appears that there were devises of real estate involved. Such real estate would have been liable for the payment of these annuities in certain circumstances and it is fair to assume that the parties desired the title cleared by a binding decree that the annuities had been satisfied. In whatever manner satisfaction was made, the decree was sufficient to discharge the residuary estate from any further payment.
Whether annuities were purchased, whether' a sum was set aside in trust, whether the legacies were waived, whether a lump-sum payment was made, or whether the legatees accepted the personal obligation of the residuary legatee in discharge of the obligation imposed by the will, we do not know. We find, however, that the court set over' the residuary estate to this petitioner as his absolute property, freed of the claims of all persons, that he received the income therefrom and made monthly payments to his aunt and his mother. After the decree became final there was no obligation under the will to make such payments, for he had been discharged fr'om any further obligation thereunder. The payments appear to have been made either voluntarily or by reason of some collateral obligation entered into by him.
In McClung et al., Executors, 13 B. T. A. 335, the Board had before it the situation where the residuary legatee, an educational corporation, entered into an agreement with the heirs of the decedent that the will should be admitted to probate and a portion of the residuary *1223estate paid over to the heirs. The will was admitted to probate. We there held that the residuary estate passed to the educational corporation and was not subject to estate tax. This was upon the ground that the heirs shared in the residuary estate through the agreement with the educational corporation and took nothing under the will. So nearly as can be gathered from the record which we have, the situation here is much the same. The payment in question was not made by the petitioner as executor or as trustee under' the will, for the property wras no longer held by him as executor or trustee. The payment must have been made for some other reason than an enforceable obligation under the will. It may be that the payments claimed are proper deductions if the facts were all known, but the record before us is too incomplete to permit us to determine whether or not the payments made are deductible. Certainly they are not deductible upon the theory that these were payments which petitioner was required to make as trustee under the will. For these reasons I must dissent.
ÁRUndell and Sieekin agree with this dissent.